 Case 2:20-cv-01689-AB-JPR Document 39 Filed 04/01/21 Page 1 of 1 Page ID #:834



1
                                                                                 JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10     GOLDWELL ENTERPRISES, INC.,                CASE NO. CV 2:20-cv-01689-AB-JPR
11     Plaintiff,                                 ORDER DISMISSING CIVIL ACTION
12     v.
13
       DOWN TOWN WHOLESALERS, INC.; ORGANIZE.COM, INC. and DOES 1-10
14
       Defendants.
15
16     BRIO WATER TECHNOLOGY, INC., F/K/A DOWN TOWN WHOLESALER
       Counterclaimant,
17
18     v.

19     GOLDWELL ENTERPRISES, INC.,
20     Counterclaim Defendant

21
            THE COURT has been advised that this action has settled and ORDERS it
22
     dismissed without costs and without prejudice to the right, for good cause, to re-open
23
     the action within 60 days if settlement is not consummated. The Court retains full
24
     jurisdiction and this Order shall not prejudice any party to this action.
25
26
     Dated: April 1, 2021             _______________________________________
27                                    ANDRÉ BIROTTE JR.
28                                    UNITED STATES DISTRICT JUDGE

                                                1.
